DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitations 
“transmitting a transmit beam which is focused either behind the array transducer and a region of interest  an image field or beyond the array transducer and the region of interest in the image field;
at an aperture location  at the end of the array transducer, in each of a succession of transmit-receive cycles, transmitting a plurality of transmit beams which are focused either behind the array transducer  and a region of interest in the image field or beyond the array transducer and the region of interest in the image field, and receiving in response to each successive transmit beam a plurality of echo signals which are processed to produce a plurality of simultaneous multiline scanlines of coherent echo signals”
are indefinite. First of all what does it mean ” a transmit beam which is focused either behind the array transducer and a region of interest  an image field or beyond the array transducer and the region of interest in the image field”. It is important to note  that we are talking about ULTRASONIC transducers. Ultrasound does not propagate on a line as shown with lines 30 on fig. 3 and 4. Ultrasound propagates with circular wave fronts. Therefore focus for two transducers will depend on distance between 
[AltContent: oval][AltContent: oval][AltContent: oval]
[AltContent: oval][AltContent: oval][AltContent: oval]
[AltContent: oval][AltContent: oval]
[AltContent: oval][AltContent: oval][AltContent: oval]
[AltContent: oval]
[AltContent: connector][AltContent: rect][AltContent: rect]
[AltContent: oval]
[AltContent: oval]

[AltContent: oval]
[AltContent: oval]

Above examiner presented two transducers(filled squares) with wave fronts at 4 different wave fronts.
As one can see if both transducers are activated simultaneously focusing will be at bold circles which are above and below transducer positions. Therefore the limitation “beam which is focused either behind the array transducer and a region of interest” does not make sense at all because it will always happen for any two transducers, similarly “beyond the array transducer and the region of interest in the image field” will also happen after some time.   

Situation completely becoming absurd if one has several focusing apertures as for example in Vortman US 20100030076 A1. In this case although each aperture tries to real focus at the field of interest the beams from two different apertures(505 and 515 for example)  will create virtual focus  behind the transducer array.


But in any case as presented in above picture two transducers in the line create focus on both sides of the line and therefore if the line is the transducer array periphery then the focus (real and virtual) will be on both sides of the transducer.
Therefore it is indefinite how the claimed limitation further limit and what is the scope of the invention.
It is also important to note that creating virtual focus located behind the array using diverging beams is well known in the art, for example  Tancrell; Roger H.	US 4145931 A, explicitly teaches that “ The use of the Fresnel pattern for sonic imaging systems is advantageous in that the Fresnel pattern provides for the focusing of the sonic radiation in the manner of a lens. A problem arises in that with systems of the prior art, the Fresnel patterns, whether it be utilized with a one dimensional line array or in a two dimensional array, produces the effect of both a converging pattern of radiation which converges toward a focal point in the subject in front of the array as well as a diverging radiation pattern which emanates from a virtual focus located behind the array.” 

Also Examiner does not understand what Applicant means by “translating an aperture”. Examiner interpretation is just activation and reading out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklas US 3911730 A(as evidenced by Tancrell US 4145931 A and Burcher US 20090069693 A1 [0042]).

Regarding claims 1, 10 Niklas US 3911730 A(evidenced by Tancrell	 US 4145931 A) teaches
1.    (Currently Amended) A method for ultrasonic imaging with an array transducer(fig. 1)
comprising:
an array transducer(fig. 1) having an aperture(8, 9, 10 fig. 1) which is less than the number of transducer elements  of the array; (fig. 1)
a transmit beamformer(col 3 lines 26-52 ) coupled to the array; and 
a plurality of multiline processors(col 3 lines 13-18 processing means)
wherein the system is arranged to acquire ultrasonic images with the array transducer(fig. 1)
translating an aperture which is less than the number of elements  of the array across a plurality of aperture locations of the array transducer;(abstract)
at each, of the plurality of aperture locations in a transmii-receive
cycle(col 2 lines 23-44)
transmitting a transmit beam which is focused either behind the array transducer and a region of interest in an image field or beyond the array transducer and the region of interest in the image field;(claim 12 with evidence Tancrell	 US 4145931 col 1 lines 10-40)
and, in response to each transmit beam, receiving at the aperture a plurality of echo signals which are processed to produce a plurality of simultaneous 
at an aperture location at the end of the array transducer(18), in each of a succession of transmit-receive cycles, transmitting a plurality of transmit beams which are focused either behind the array transducer(evidence Tancrell	 US 4145931) and a region of interest  in the image field or beyond the array transducer and the region of interest in the image field, and receiving in response to each successive transmit beam a plurality of echo signals which are processed to produce a plurality of simultaneous multiline scanlines of coherent echo signals,(implicit claim 12 and fig. 3 and fig. 2)
wherein the transmit beams transmitted successively from the aperture location at the end of the array transducer have different angles relative to the array transducer(limitation does not make any sense acoustic beam is not a directed line as laser for example)
Although Niklas does not explicitly teach different focal point locations translated along the direction of the array transducer it is completely design choice and may be used to scan larger area for example trapezoidal imaging   (as in Burcher US 20090069693 A1 [0042]). And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by NIklas to have different focal point locations translated along the direction of the array transducer in order to scan larger area for example for trapezoidal imaging.

Claim 3 is disclosed inherently in Niklas (as evidenced by Tankrel), 
Claim 4 is inherently disclosed as scan line is not a single point but rather a line and hence the beam as presented in figure in 112 rejection and at some moment in time local focus will appear at the point beyond an array and region of interest.

Claim 5 is disclosed wherein transmitting a transmit beam which is focused either behind or beyond a region of interest further comprises transmitting a transmit beam centered on a region of interest , in the image field (fig. 3 df is centered in relation to 26)


Claims 6-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklas US 3911730 A in view of  Burcher US 20090069693 A1.
Regarding claims 6-9, 11-15 Burcher teaches 
6. (Currently Amended) The method of Claim 1, further comprising receiving, at a plurality of different aperture locations

a plurality of multiline scanlines at one aperture location which are respectively axially aligned with a plurality of multiline scanlines received at another aperture location.  [0016-0017]

7. (Currently Amended) The method of Claim 6, further comprising combining multiline scanlines from the different aperture locations, which are axially aligned.  [0017]

8. (Currently Amended) The method of Claim 1, further comprising combining echo signals of multiline scanlines received at the aperture location at the end of the array which are received from a common spatial location.  [0039, 40]


Claim 11 Burcher discloses that the multiline processors process echo signals received from a region of interest and delay and combine the echo signals to produce a plurality of multiline scanlines of coherent echo signals in response to a single transmit beam.[0029-0030]

Claim 12:
Burcher discloses that the transmit beam-former determines the focus of a transmit beam and its angle relative to the array of transducer elements.[0029]

Claim 13:
Burcher discloses at page 17, lines 3 to 23 a plurality of delays and a summer, responsive to co-aligned multiline scanlines which delay and sum echo signals to produce synthetically focused echo signals.[0036-0037]

14.    (Currently Amended) The ultrasonic diagnostic imaging system of Claim 10,
wherein the system is further configured to images by-
combining echo signals which are received from a common spatial
location by the aperture  when located at the end of the array.[0039-0040]
Claim 15 Burcher also teaches [0021](it is important to note that limitation “transmit plurality of transmit be beams in successive transmit-receive cycles at different beam angles” is incorrect as transmitted beam it is not a line but rather a pattern which propagates in all directions.)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Niklas with teaching by Burcher in order to extended depth of field along each receive line and an enhanced penetration[0038].


Conclusion






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645